Exhibit 10.17
 
 
LOAN AGREEMENT
State Energy Program American Recovery and Reinvestment Act Revolving Loan
Program


Date of Agreement: July 1, 2010
Borrower Name and Address:
Lender Name and Address:
Advanced Environmental Recycling Technologies, Inc.
Oklahoma Department of Commerce
914 N. Jefferson
900 North Stiles Avenue
Springdale, Arkansas 72764
Oklahoma City, Oklahoma 73104-3234
   
State of Organization: Delaware
Attn.:  Vaughn Clark, Division Director



The undersigned Borrower, with mailing address as shown above, hereby applies to
the Lender for the loan and/or extension of credit described in Section 1(c)
hereof, for the specific purpose of completing a certain State Energy Program –
American Recovery and Reinvestment Act (SEP ARRA) Project hereinafter referred
to as Project.


In consideration of Lender making such loan and/or credit extensions, or any
part thereof, the Borrower agrees with the Lender as follows:


1.      REPRESENTATIONS AND WARRANTIES:   The Borrower represents and warrants
to Lender that:


 
a.
Borrower is duly organized, existing and in good standing under the laws of the
state indicated above, and is registered to do business in the State of
Oklahoma.



 
b.
The borrowing hereunder and the execution, delivery and performance by Borrower
of this Agreement, any promissory note payable to holder or its order, or any
other agreements contemplated in connection herewith have been duly authorized
by all necessary action of Borrower and are not in contravention of any law,
rule or regulation or of the terms of the Borrower's Articles of Incorporation
or Bylaws, or of any agreement or instrument to which Borrower is a party or by
which Borrower may be bound.



 
c.
Proceeds of loans and extensions of credit arising hereunder will be used only
for the purposes shown below:



Acquisition of equipment to assist Advanced Environmental Recycling
Technologies, Inc., in the employment of the latest technologies to recycle
polyethylene at their facility in Watts, Oklahoma.


2.
CONDITIONS PRECEDENT TO LOAN:  At or prior to the initial advance of a loan or
extension of credit, the Borrower shall deliver or caused to be delivered to the
Lender the following items, to be in form and substance satisfactory to the
Lender at the Lender's sole discretion.



a.  
Closing Documents.  This Agreement, the State Energy Program – American Recovery
and Reinvestment Act Promissory Note and any and all security, collateral, and
other documentation required of Borrower by Lender.



b.  
The Lender will be granted a purchase money security interest in all equipment
purchased with the loan proceeds from the Lender.  The Borrower will be
responsible for preparing and filing the UCC financing statements with the
County Clerks of Oklahoma and Adair Counties for each piece of
equipment.  Copies of the file stamped financing statements must be sent to the
Lender before any future requests for funds will be honored.

 
Borrower shall initial each page here [______] [______]
 
-1-

--------------------------------------------------------------------------------

 
c.  
The Borrower will only be permitted to draw loan proceeds for the acquisition of
identifiable pieces of equipment.  The requests of funds must include copies of
purchase orders or invoices from the vendors of the equipment.



d.  
Proof of insurance on all of the collateral pledged to the Lender will be
provided.



3.   
AFFIRMATIVE AGREEMENTS: Until payment in full of the State Energy Program –
American Recovery and Reinvestment Act Loan Program Note and performance of all
obligations owing to the Lender under this Agreement and the instruments
executed pursuant hereto, unless the Lender shall otherwise consent in writing,
the Borrower covenants and agrees as follows:



 
a.
The Borrower shall maintain adequate records, in accordance with generally
accepted accounting practices, of all transactions so that at any time and from
time to time the true and complete financial condition of the Borrower may be
readily determined. The Borrower shall make available at the Lender's request
such records for Lender's inspection, furnish promptly to Lender and in such
form as Lender may request any additional financial or other information
concerning the assets, liabilities, operations and transactions of Borrower, and
permit Lender to make and obtain copies of any such records or information.



 
b.
The Borrower shall inform Lender promptly of any litigation, or of any claim or
controversy which might become the subject of litigation, against Borrower or
affecting any of Borrower's property, if such litigation or potential
litigation, in the event of an unfavorable outcome, would have a material
adverse effect on Borrower's financial condition or would be reasonably expected
to cause a Default.



 
c.
The Borrower shall permit representatives of the Lender to visit and inspect any
of the properties of Borrower from time to time as the Lender may request or
require and without prior notice or appointment.



 
d.  The Borrower will promptly and punctually perform all of its obligations
hereunder and under all other instruments executed or delivered pursuant hereto,
and under the terms of any other contract or agreement entered into by the
Borrower in connection with the Project; provided that the Borrower shall have
the right to contest in good faith any bona fide dispute under the terms of a
contract or agreement entered into by the Borrower, and reserves deemed adequate
by Lender have been established therefor.



 
e.
Throughout the term of this Agreement the Borrower will pay for the following
items:

 
 

 
The Borrower agrees to pay or reimburse all of the reasonable fees, expenses and
charges of Lender (including attorney fees), for any expenses it may have in
collecting the amount due hereunder.



 
f.
The Borrower shall maintain its operations for use as represented in its
application, and for no other purpose without the prior written consent of the
Lender, which shall not be unreasonably withheld.  Borrower shall not alter use
of the real estate, nor any other assets. It is understood that this restriction
is for the protection and information of the Lender regarding any changes in
operations which may include any environmental hazard, illegal activity, or
cessation of operations, or other alteration which may effect repayment, and is
not to be used as a method of control by the Lender



 
g.
The Borrower covenants that it will not take or omit to take any action which
action or omission will cause the proceeds of the State Energy Program –
American Recovery and Reinvestment Act Promissory Note to be applied other than
to the payment of the costs of the Project and the costs and expenses related to
the issuance of the State Energy Program - American Recovery and Reinvestment
Act Loan Program Promissory Note in the manner provided in the proposed Project
budget upon which State Energy Program – American Recovery and Reinvestment Act
Loan Program approval was based. There shall be no variation from the amounts,
categories, nor individual line item expenditures as set forth in the approved
Project budget.



Borrower shall initial each page here [______] [______]
 
-2-

--------------------------------------------------------------------------------

 
4.
PAYMENTS AND ADVANCES:  Funding will be made as set forth in paragraph 2(c).



5.
EVENTS OF DEFAULT:  The Borrower shall be in default under this agreement upon
the happening of any one of the following events or conditions, herein called
"Default:



 
a.
Borrower fails to make any payment when required by any note or obligation of
the Borrower to Lender is not made when due or in accordance with the terms of
the applicable contract.



 
b.
Borrower defaults in the performance of any material covenant, obligation,
warranty, or provision contained in this Agreement or in any note, obligation,
contract, or undertaking of the Borrower to or with Lender



 
c.
Any representation, statement, certificate, schedule, financial statement, or
report made or furnished to the Lender by or in behalf of Borrower is found to
be false or erroneous in any material respect when made or furnished, regardless
of when the false act was committed or discovered.



 
d.
Failure by Borrower to pay any indebtedness at maturity, or the occurrence of
any event which results in the acceleration of the maturity of any obligation of
Borrower to Lender under any promissory note, agreement, or undertaking.



 
e.
Dissolution or termination of existence of Borrower.



 
f.
The initiation, whether voluntary or involuntary on the part of the Borrower, of
any bankruptcy, reorganization, liquidation or receivership proceedings by or
against the Borrower.



 
g.
The issuance of any final order, decree or judgment pursuant to any judicial or
administrative proceeding declaring that the Project, or the operation or use
thereof, is in violation of any law, ordinance, rule or regulation of any
agency, department, commission, board, bureau or instrumentality of the Lender,
State of Oklahoma, or United States; provided that the Borrower shall have the
right to diligently pursue in good faith any bona fide appeal which is available
from any such order, decree or judgment, and thereafter the Borrower is granted
ninety (90) days from the issuance of any official order, decree or judgment, to
comply therewith.



 
h.
Relocation of the principal place of business without thirty days’ prior written
notice to Lender, or any abandonment or vacation of premises, whether by
declaration, intent, or in fact.



 
i.
Upon the occurrence or the existence of a Default, Lender may, at its option and
without notice or demand to Borrower and without demand or presentment which are
hereby waived, immediately declare due and payable all liabilities and
obligations of Borrower to Lender, cease extending credit to Borrower, and
exercise any and all rights and remedies possessed by Lender.

 
6.
INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP

 
 
a.
The Borrower shall immediately notify the Lender of any of the following events:
(i) the Borrower filing of a voluntary case seeking liquidation or
reorganization under the Bankruptcy Act; (ii) the Borrower’s consent to the
institution of an involuntary case under the Bankruptcy Act against the
Borrower; (iii) the filing of any similar proceeding for or against the
Borrower, or the Borrower’s consent to, the dissolution, winding-up or
readjustment of your debts, appointment of a receiver, conservator, trustee, or
other officer with similar powers over the Borrower, under any other applicable
state or federal law; or (iv) the Borrower’s insolvency due to the Borrower’s
inability to pay its debts generally as they become due.



Borrower shall initial each page here [______] [______]
 
-3-

--------------------------------------------------------------------------------

 
 
b.
Such notification shall be in writing and shall: (i) specifically set out the
details of the occurrence of an event referenced in paragraph (a); (ii) provide
the facts surrounding that event; and (iii) provide the impact such event will
have on the project being funded by this award.



 
c.
Upon the occurrence of any of the four events described in the first paragraph,
Lender reserves the right to conduct a review of your award to determine your
compliance with the required elements of the award (including such items as cost
share, progress towards technical project objectives, and submission of required
reports). If the Lender review determines that there are significant
deficiencies or concerns with your performance under the award, Lender reserves
the right to impose additional requirements, as needed, including (i) change
your payment method; or (ii) institute payment controls.



 
d.
Failure of the Borrower to comply with this provision may be considered a
material noncompliance of this financial assistance award by the Lender.



7.
PREPAYMENT OF STATE ENERGY PROGRAM – AMERICAN RECOVERY AND REINVESTMENT ACT LOAN
PROGRAM NOTE:



 
a.
Lender hereby grants Borrower the option, exercisable at any time, to prepay all
or any portion of the State Energy Program – American Recovery and Reinvestment
Act Loan Program Promissory Note, without penalty.  Unless specifically modified
under the terms of the note, payments received shall be applied first to
interest and then to principal.



 
b.
Mandatory Payment of Note Upon Condemnation, Damage, Destruction or Sale of
Assets.  Borrower shall prepay the State Energy Program – American Recovery and
Reinvestment Act Loan Program Promissory Note in full prior to the expiration of
this State Energy Program – American Recovery and Reinvestment Act Loan Program
Loan Agreement if (1) all or substantially all of the Project is condemned (or
sold in lieu thereof) or damaged or destroyed and Borrower does not elect, as
evidenced by a certificate delivered to the Lender within 120 days after the
occurrence of such event, to rebuild or restore the Project, or (2) all or
substantially all of the assets of the Borrower are sold or disposed of in any
manner.  Upon the occurrence of any of the above, the Borrower shall prepay the
State Energy Program – American Recovery and Reinvestment Act Loan Program
Promissory Note in full upon a date specified by Lender.  Upon Lender's receipt
of such mandatory prepayment, this State Energy Program – American Recovery and
Reinvestment Act Loan Program Loan Agreement shall be terminated.



8.
LENDER'S OBLIGATION LIMITED:  Nothing in this Agreement is intended to require
or obligate nor shall anything herein be interpreted to require or obligate the
Lender to make any payment or advance from any of its funds or property, other
than the funds derived from the issuance of the State Energy Program – American
Recovery and Reinvestment Act Loan Program Promissory Note proceeds for the
purposes given.



9.
GENERAL PROVISIONS:  Borrower agrees to the following:



 
a.  No modification, consent, or waiver of any provision of this Agreement, nor
consent by Lender to any departure by Borrower therefrom, shall be effective
unless the same shall be in writing and signed by an officer of the Lender, and
then shall be effective only in the specific instance and for the purpose for
which given.



 
b.  No act, delay, or omission, including Lender's waiver of remedy because of
any default hereunder, shall constitute a waiver of any of Lender's rights and
remedies under this Agreement or any other agreement between the parties. All
rights and remedies of Lender are cumulative and may be exercised singly or
concurrently, and the exercise of any one or more remedies will not be waiver of
any other. No waiver, change, modification, or discharge of any of Lender's
rights or of Borrower's duties as so specified or allowed will be effective
unless in writing and signed by a duly authorized officer of the Lender, and any
such waiver will not be a bar to the exercise of any right or remedy on any
subsequent default.  In the event the Lender shall elect to selectively and
successively enforce its rights under any of the covenants, terms, or conditions
of this Agreement or any other agreement or document, such action shall not be
deemed a waiver or discharge of any other covenants, terms, or condition lien,
encumbrance or security instrument securing payment of the State Energy Program
– American Recovery and Reinvestment Act Loan Program Promissory Note, and all
costs and other expenses due to the Lender.  The foreclosure of any lien
provided pursuant to this Agreement without the simultaneous foreclosure of all
such liens shall not merge the liens granted which are not foreclosed with any
interest which the Lender might obtain as a result of such selective and
successive foreclosure.



Borrower shall initial each page here [______] [______]
 
-4-

--------------------------------------------------------------------------------

 
 
c.  This Agreement shall inure to the benefit of the successors and assigns of
Lender and shall be binding on the executors, administrators, successors, and
assigns of Borrower.



 
d.  Lender at any time and at its option may pledge, transfer, or assign its
rights under this Agreement in whole or in part, and any pledgee, transferee, or
assignee shall have the rights of Lender as to the rights or parts thereof so
pledged, transferred, or assigned.



 
e.  If any provision of this Agreement shall for any reason be held to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid or unenforceable provision had never been contained herein.



 
f.  The Lender shall have the right, but not the obligation, at the Borrower's
expense, to commence, to appear in or to defend any action or proceeding
purporting to affect the rights or duties of the parties hereunder and in
connection therewith pay out of the funds of the loan all necessary expenses,
including fees of counsel, if the Borrower fails to so commence, appear in or
defend any such action or proceeding with counsel satisfactory to the Lender,
except in a suit by the Borrower against the Lender, in which case the
prevailing party shall be entitled to such fees and expenses as a part of any
judgment obtained.



 
g.  The Borrower agrees to pay all fees, expenses and charges in respect to the
loan contemplated by this Agreement, including, without limiting the generality
thereof, the following:



 
1)  Reasonable fees and charges of the Lender for any extraordinary services
performed and expenses incurred by them in connection with the administration of
this loan;

 
2)  Reasonable fees and expenses of counsel and bond counsel employed by the
Lender, in connection with any litigation arising out of or relating to this
transaction and the issuance of the Promissory Note;

 
3)
Recording and filing fees (excepting only Oklahoma mortgage tax);

 
4)  Fees and expenses of any architect, engineer or agent employed by the Lender
to inspect the Project or submit reports to the Lender concerning the Project;
and

 
5)  Other reasonable fees and expenses involved in the closing of this loan and
the reasonable fees and expenses payable by the Lender which are incident to the
enforcement or defense of this Agreement or any instrument executed pursuant
hereto.



 
h.
Nothing in this Agreement shall be construed to constitute the Lender as a joint
venture with the Borrower or to constitute a partnership among the parties.



Borrower shall initial each page here [______] [______]
 
-5-

--------------------------------------------------------------------------------

 
10.
POLITICAL ACTIVITY



 
a.
All employees of the Borrower shall observe the limitations on political
activities to which they may be subject under the Hatch Act, 5 USC§1501, et
seq., 18 USC§595 and 18 USC§1913.



 
b.
No loan funds may be used for any political activity or to further the election
or defeat of any candidate for public office.



 
c.
No loan funds may be used to provide voters or prospective voters with
transportation to the polls or similar assistance in connection with an election
or any voter registration activity (42 USC§9904(c)(7).



 
d.
No portion of the loan funds may be used for lobbying activities.



11.      LOBBYING RESTRICTIONS


By accepting funds under this award, you agree that none of the funds obligated
on the award shall be expended, directly or indirectly, to influence
congressional action on any legislation or appropriation matters pending before
Congress, other than to communicate to Members of Congress as described in 18
U.S.C. 1913. This restriction is in addition to those prescribed elsewhere in
statute and regulation.




 
12.  ADMINSTRATIVE AND NATIONAL POLICY REQUIREMENTS



a.
Administrative Requirements



 
1) The administrative requirements for DOE grants, loans and cooperative
agreements are contained in 10 CFR part 600 and 10 CFR part 420 (see
http://ecfr.gpoaccess.gov).



 
b.
American Recovery and Reinvestment Act (ARRA) 2009 Award Administration
Information



 
1)
Special Provisions relating to work funded under American Recovery and
Reinvestment Act of 2009, Pub. L. 111-5 shall apply.  Also, the Office of
Management and Budget may be promulgating additional provisions or modifying
existing provisions.  Those additions and modifications will be incorporated
into the Special Provisions as they become available.  A draft of these Special
Provisions is located at

 
 
http://management.energy.gov/business_doe/business_forms.htm.



c.
Special Terms and Conditions and National Policy Requirements



 
1)
The  DOE Special Terms and Conditions for Use in Most Grants, Loans and
Cooperative Agreements are located at
http://management.energy.gov/documents/ARRAAttachment3.pdf.



 
2)
The National Policy Assurances to Be Incorporated as Award Terms are located at
DOE http://www.management.energy.gov/documents/NationalPolicyAssurances5-06.pdf.



 
3)
The standard DOE financial assistance intellectual property provisions
applicable to the various types of recipients are located
at  http://www.gc.doe.gov/financial_assistance_awards.htm.



 
d.
Legal Authority



 
1)
SEP is authorized under PL 94-385, PL 94-163, PL 95-619, PL 94-580, PL 101-440,
PL 102-486, PL 109-58, and PL 111-5.  All loans made under this program must
comply with applicable legislation.



Borrower shall initial each page here [______] [______]
 
-6-

--------------------------------------------------------------------------------

 
 
2)
SEP is governed by program regulations (10 CFR part 420) published in the
Federal Register on July 8, 1996, and amended in the Federal Registers dated May
14, 1997, August 24, 1999, and May 1, 2000, and the DOE Financial Assistance
Rules (10 CFR part 600).  DOE published a Final Rule on October 2, 2006, which
amends 10 CFR 420 to incorporate the provisions of the Energy Policy Act of
2005, as described above.



13.      STATEMENT OF FEDERAL STEWARDSHIP


Lender will exercise stewardship in overseeing the project activities performed
under this award. Stewardship activities include, but are not limited to,
conducting site visits; reviewing performance and financial reports; providing
technical assistance and/or temporary intervention in unusual circumstances to
correct deficiencies which develop during the project; assuring compliance with
terms and conditions; and reviewing technical performance after project
completion to ensure that the award objectives have been accomplished.
 
 
14.           SITE VISITS


Lender’s authorized representatives have the right to make site visits at
reasonable times to review project accomplishments and management control
systems and to provide technical assistance, if required. All site visits and
evaluations must be performed in a manner that does not unduly interfere with or
delay the work.


15.           FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS


You must obtain any required permits and comply with applicable federal, state,
and municipal laws, codes, and regulations for work performed under this award.


16.
PRESERVATION OF OPEN COMPETITION AND GOVERNMENT NEUTRALITY TOWARDS CONTRACTORS’
LABOR RELATIONS ON FEDERALLY FUNDED CONSTRUCTION PROJECTS [Applicable if the
objective of the award is to construct, rehabilitate, alter, convert, extend, or
repair buildings, highways, or make other improvements to real property.]



 
a.
Unless in conflict with State or local laws, you must ensure that bid
specifications, project agreement, or other controlling documents in
construction contracts awarded pursuant to this agreement, or pursuant to a
sub-award to this agreement, do not:



 
1)
Require or prohibit bidders, offerors, contractors, or subcontractors to enter
into or adhere to agreements with one or more labor organizations, on the same
or other related construction project(s); or

 
2)
Otherwise discriminate against bidders, offerors, contractors, or subcontractors
for becoming or refusing to become or remain signatories or otherwise to adhere
to agreements with one or more labor organizations, on the same or other related
construction project(s).



 
b.
The term “construction contract” as used in this provision means any contract
for the construction, rehabilitation, alteration, conversion, extension, or
repair of buildings, highways, or other improvements to real property.



 
c.
Nothing in this provision prohibits bidders, offerors, contractors or
subcontractors from voluntarily entering into agreements with labor
organizations.



17.
DECONTAMINATION AND/OR DECOMMISSIONING (D&D) COSTS [Applicable if the objective
of the award is to construct, rehabilitate, alter, convert, extend, or repair
buildings, highways, or make other improvements to real property and if there is
a possibility that the recipient's facilities will need to be restored or
rehabilitated to approximately the same condition existing immediately prior to
commencement of the Federal award.]



Borrower shall initial each page here [______] [______]
 
-7-

--------------------------------------------------------------------------------

 
Notwithstanding any other provisions of this Agreement, the Government shall not
be responsible for or have any obligation to the recipient for (i)
Decontamination and/or Decommissioning (D&D) of any of the recipient’s
facilities, or (ii) any costs which may be incurred by the recipient in
connection with the D&D of any of its facilities due to the performance of the
work under this Agreement, whether said work was performed prior to or
subsequent to the effective date of this Agreement.


 
18.  REPORTING



 
a.
Management Reporting



 
1)
Progress Report – The Progress Report must provide a concise narrative
assessment of the status of work and include information identified under
Special Instructions on the Federal Assistance Reporting Checklist available at
http://management.energy.gov/business_doe/business_forms.htm.



 
2)
Recipients of SEP ARRA funds will be required to submit both monthly and
quarterly progress reports     to the Lender in compliance with the U.S.
Department of Energy regulations.



 
b.
Closeout Reports



 
1)    Property Certification – The Borrower must provide the Property
Certification, including the required inventories of non-exempt property,
located at http://management.energy.gov/property_management.htm.



 
c.
  SEP Performance Metrics



 
1)   President Obama has committed to transparency and accountability in the use
of the funds provided through ARRA.  It is important therefore that the
activities carried out and the results achieved with those funds are tracked
carefully and reported clearly and quantifiably.  The results achieved with SEP
ARRA funding will be assessed according to the following performance metrics:



(a)  
Jobs Created

(b)      Energy (kwh/therms/gallons/BTUs/etc.) saved
(c)      Renewable energy installed capacity and generated
(d)      GHG emissions reduced (CO2 equivalents)
(e)      Energy cost savings
(f)      Funds leveraged


 
d.
The State of Oklahoma has adopted a centralized reporting option for the
delivery of 1512 information to federal reporting.gov; therefore, the Borrower
will not be required to register in Federal reporting.gov.



 
In compliance with the States reporting requirements, all contractors receiving
stimulus funding will be required to submit ARRA reports on sub-recipient and
vendor data.  These reports will be sent via email to the Lender.  Reports must
be submitted by the determined deadline and completed in its entirety.



 
Submit contact information to include name, phone number, agency name, and email
address to arra@okcommerce.gov.



Borrower shall initial each page here [______] [______]
 
-8-

--------------------------------------------------------------------------------

 
19.
RECAPTURE



 
a.
ARRA funds were loaned to projects that could be started and completed
expeditiously. Borrower will be monitored closely on the expenditure rate of
ARRA funding to ensure the targets and purposes set out by ARRA are met.  This
is a requirement that is mandated upon the Lender.   



 
b.
Borrowers must demonstrate that they are in compliance with federal programmatic
goals and financial requirements.  This will be accomplished by the Borrower
reporting to Lender on the accountability objectives in the OMB Guidance: which
state: (1) the recipients and uses of all funds are transparent to the public,
and the public benefits of these funds are reported clearly, accurately, and in
a timely manner; and (2) funds are used for authorized purposes and instances of
fraud, waste, error, and abuse are mitigated.  The Lender will provide the forms
and the deadlines for the reporting, which shall also include reporting on the
progress of the project.  The Lender reserves the right to recapture and
redistribute funds distributed to a Borrower if these requirements are not met,
or if project completion is delayed.



20.  SPECIAL CONDITIONS


 
a.
Borrower shall segregate obligations and expenditures related to funding under
ARRA.  Financial and accounting systems should be revised as necessary to
segregate, track and maintain these funds apart and separate from other revenue
streams.



b.     
None of the funds provided under the ARRA may be used for any casino or other
gambling establishment, aquarium, zoo, golf course, or swimming pool.



 
c.
Assurance of Compliance



 
1)
Davis-Bacon Act – The Borrower will assure that all laborers and mechanics on
projects funded directly by or assisted in whole or in part by and through
funding appropriated by the American Recovery and Reinvestment Act of 2009 are
paid wages at rates not less than those prevailing on projects of a character
similar in the locality as determined by subchapter IV of Chapter 31 of title
40, United States Code (Davis-Bacon Act), under this program in which the
Borrower receives financial assistance from the Lender.



 
For more information on Davis/Bacon requirements go to:

 
http://www.dol.gov/compliance/laws/comp-dbra.htm



 
d.
Section 1605, Buy American:  Under Section 1605 of the ARRA, no funds
appropriated by the Act may be used for a public buildings/works project unless
“all iron, steel and manufactured goods used are produced in the U.S.”



 
Exceptions are allowed for cases



§  
  where the head of the federal agency concerned determines adherence would be
“inconsistent with the public interest”,



§  
where iron/steel/manufactures are not produced in the U.S. in sufficient and
available quantities, or



§ inclusion of U.S. products would increase overall project cost by 25%


Notice of a waiver of the ARRA Buy American requirements must be noticed and
justified in the Federal Register.
 
Borrower shall initial each page here [______] [______]
 
-9-

--------------------------------------------------------------------------------

 
 
e.
  NEPA:  All Projects receiving financial assistance from DOE must be reviewed
under the National Environmental Policy Act (NEPA) of 1969 – 42 U.S.C. Section
4321 et seq.  The first step in DOE’s NEPA review process requires financial
assistance recipients to submit information to DOE regarding the potential
environmental impacts of the project receiving DOE funds.  Borrowers must
complete the Environmental Checklist (DOE PMC EF-1) on-line at the following
site: https://www.eere-pmc.energy.gov/NEPA.asp



 
  f.
Historical Preservation:  Section 106 of the National Historic Preservation Act
requires entities using federal funds in historic properties or potentially
historic properties to submit appropriate documentation to the State Historic
Preservation Office (SHPO) prior to completion of work to ensure that there is
no adverse affect on the property. A historic property is identified as on or
eligible for the National Register of Historic Places. There are levels of
significance required for eligible properties, but the minimum requirement is an
age of 50 years or older.



21.      AUDITING, DISALLOWED COSTS


 
a.
Borrower shall comply with the Lender's Audit Policies and Audit Procedures,
which are incorporated herein and made a part hereof.



 
b.
Borrower shall not pay audit costs as an expense to this Agreement.  Audit costs
may be used as a match expense but are not reimbursable.



 
c.
In the event auditing results in the determination that the Borrower has
expended ARRA funds on unallowable costs, the Borrower shall reimburse the
Lender in full for all such costs.



 
d.
Borrower awarded proceeds from this Agreement will be required to procure the
following type of audit over the contract and submit the audit results to the
Lender:



1)  
For Borrowers expending $500,000 or more of total federal awards, including
awards under this Agreement, during a fiscal year, the Borrower will be required
to procure a single audit (financial statement audit and compliance audit over
federal awards) pursuant to the requirements of the Single Audit Act Amendments
of 1996 and 10 CFR 600.316, Audits of States, Local Governments and Non-Profit
Organizations. This Agreement must be included in the Borrower’s required
supplementary information schedule of expenditures of federal awards, and
separately identified from other contracts and awards.



2)  
For Borrowers expending less than $500,000 of total federal awards, during a
fiscal year, that are otherwise by law, regulation, or contract (exclusive of
this Agreement) required to undergo an annual financial statement audit, the
Borrowers may meet its audit requirements through procuring a financial
statement audit performed in accordance with Government Auditing Standards
(yellow book), and must include a supplemental information schedule within the
financial  report that separately identifies and reports the revenues and
expenditures related to this Agreement.



3)  
For Borrowers expending less than $500,000 of total federal awards, during a
fiscal year, that are “not” otherwise by law, regulation, or contract required
to undergo an annual financial statement audit, the Borrower may meet its audit
requirements through procuring an special-purpose audit of a schedule of
contract revenues and expenditures specific to this Agreement. The form and
minimum content of the schedule of contract revenues and expenditures will be
determined by the Lender. Such audit will be performed in accordance with the
financial audit requirements of Government Auditing Standards and include tests
of compliance with the allowable costs and activities in relation to the
Agreement. The auditor will be required to report on the financial schedule as a
special-purpose financial presentation pursuant to AICPA AU Section 623.22-.30,
Special-Purpose Financial Presentations to Comply with Contractual Agreements or
Regulatory Provisions. In addition, the auditor will report on contract
compliance pursuant to the provisions of AICPA AU section 623.19-.21, Compliance
with Aspects of Contractual Agreements or Regulatory Requirements Related to
Audited Financial Statements.



Borrower shall initial each page here [______] [______]
 
-10-

--------------------------------------------------------------------------------

 
 
e.
All Borrowers awarded proceeds from this Agreement are required to have designed
and implemented appropriate internal controls over the receipt and expenditure
of contract monies to ensure the following control objectives are met:



 
1)
Protection of contract assets,



 
2)
Reliability of contract financial information and;



 
3)
Adherence to applicable organizational policies, governmental regulations, and
other compliance requirements, including those compliance requirements
specifically applicable to this Agreement.



These internal requirements and objectives apply to the Borrower regardless as
to whether the contract resources are expended directly by the Borrower or
passed through to sub-contractors.


As a by-product of the audits performed over the contract financial information
as noted in item (d) above, the auditor will be required to communicate and
report significant deficiencies and material weaknesses identified in conducting
the audits to those charged with governance within the Borrower’s entity. Such
communication may be in the form of the internal control and compliance reports
required pursuant to Government Auditing Standards and OMB Circular A-133, where
applicable, or may be in a separate written communication consistent with AICPA
AU Section 325, Communicating Internal Control Related Matters Identified in an
Audit.


These written reports and communications on internal control will be provided by
the Borrower to the Lender, along with the audited financial statements or
financial schedule, upon completion of the audits.


22.    TERMINATION. This Agreement shall terminate, except as otherwise provided
herein, on the following date:


June 1, 2026


Any obligation of Lender to extend credit or renew outstanding obligations of
Borrower shall terminate on the termination date indicated above. However, such
termination date shall not have application to Borrower in the event that any
obligation of Borrower to Lender is unpaid, in which event all of the provisions
of this Agreement shall remain in full force and effect as they relate to
Borrower until such obligation and all other liabilities of Borrower to Lender
have been paid in full.


Borrower shall initial each page here [______] [______]
 
-11-

--------------------------------------------------------------------------------

 
SIGNATURES
 

 

Accepted:   Borrower:

 

       
Name of Lender: Oklahoma Department of Commerce
Name of Borrower: Advanced Environmental Recycling Technologies, Inc.
/s/     Vaughn Clark
/s/ Joe G. Brooks, CEO
     
Officer                                                                                    Title
          Division Director
/s/ J.R.B. Hanna, CFO
   
Officer                                                                                Title
Officer                                                                                    Title




 
Borrower shall initial each page here [______] [______]

-12-

--------------------------------------------------------------------------------